DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claims 1, 7, “it” is open ended and unclear what limitation this is referring to therefore “it” should be replaced by proper element which “it” references
Appropriate correction is required.
Allowable Subject Matter
Claims 1-8 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a power generation controller of an aircraft, the power generation controller being configured to control a hydraulic transmission configured to change speed of rotational power of an aircraft engine and transmit the rotational power to a power generator as recited by independent claim 1, comprising:
a low-temperature start-up control section configured to, when it is determined that an oil temperature of a hydraulic actuator configured to change an operation position of a speed change element of the hydraulic transmission satisfies a predetermined low-temperature condition when starting up the aircraft engine, set the power generator to a power non-generating state and control the hydraulic actuator such that the speed change element is positioned at an acceleration side of a median in a speed change range; and 
a power generation control section configured to, when it is determined that the oil temperature satisfies a predetermined low-temperature start-up completion condition, set the power generator to a power generating state and control the hydraulic actuator in accordance with a rotational frequency of the aircraft engine.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawasaki (EP 3428482 A1), Kawasaki (WO 2017154033 A1), Kawamura (US 6,620,076) discloses a toroidal CVT, a hydraulic actuator, and determining an oil temperature during the start-up control.
Kawasaki (WO 2017/154037 A1) discloses a power generation controller being configured to control a hydraulic transmission configured to change speed of rotational power of an aircraft engine, an ability to determine oil temperature, hydraulic actuator, and a speed change element.
Shinojima (US 2013/0310208) discloses a power generator used in an aircraft, a toroidal CVT, and an oil temperature sensor.
Jabaji (US 2007/0069521) discloses a power generator used in an aircraft, a CVT, and a temperature sensor.
Kidokoro (US 6,192,306), Minagawa (US 5,984,829) disclose a toroidal CVT, an oil temperature sensor, and power rollers.
Conclusion
This application is in condition for allowance except for the following formal matters: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Charles Reid Jr./             Primary Examiner, Art Unit 2832